Exhibit 10.118

CHARLES & COLVARD, LTD.

2008 STOCK INCENTIVE PLAN

Employee Nonqualified Stock Option Agreement

THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”),
effective as of                          . 200     (the “Grant Date”), between
CHARLES & COLVARD, LTD., a North Carolina corporation (the “Corporation”), and
                                                             , an Employee of
the Corporation or an Affiliate (the “Participant”);

RECITALS:

In furtherance of the purposes of the Charles & Colvard, Ltd. 2008 Stock
Incentive Plan, as it may be hereafter amended and/or restated (the “Plan”), and
in consideration of the services of the Participant and such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation and the Participant hereby agree as follows:

1. Incorporation of Plan. The rights and duties of the Corporation and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise defined herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan.

2. Grant of Option; Term of Option. The Corporation hereby grants to the
Participant pursuant to the Plan, as a matter of separate inducement and
agreement in connection with his or her employment or service to the
Corporation, and not in lieu of any salary or other compensation for his or her
services, the right and Option (the “Option”) to purchase all or any part of
such aggregate number of shares (the “Shares”) of common stock of the
Corporation (the “Common Stock”) at a purchase price (the “Option Price”) as
specified on Schedule A, and subject to such other terms and conditions as may
be stated herein or in the Plan or on Schedule A. The Participant expressly
acknowledges that the terms of Schedule A shall be incorporated herein by
reference and shall constitute part of this Agreement. The Corporation and the
Participant further acknowledge and agree that the signatures of the Corporation
and the Participant on the Grant Notice contained in Schedule A shall constitute
their acceptance of all of the terms of this Agreement and their agreement to be
bound by the terms of this Agreement. The Option shall be designated as a
Nonqualified Option. Except as otherwise provided in the Plan or this Agreement,
this Option will expire if not exercised in full by the Expiration Date
specified on Schedule A.

3. Exercise of Option. Subject to the terms of the Plan and this Agreement, the
Option shall vest and become exercisable on the date or dates, and subject to
such conditions, as are set forth on Schedule A. To the extent that the Option
is exercisable but is not exercised, the Option shall accumulate and be
exercisable by the Participant in whole or in part at any time prior to
expiration of the Option, subject to the terms of the Plan and this Agreement.
The minimum number of Shares that may be purchased under the Option at one time
shall be ten (10). The total number of shares that may be acquired upon exercise
of the Option shall be rounded down to the nearest whole share. The Participant
expressly acknowledges that the Option shall vest and be exercisable only upon
such terms and conditions as are provided in this Agreement (including the terms
set forth in Schedule A) and the Plan. Upon the exercise of the Option in whole
or in part and payment of the Option Price in accordance with the provisions of
the Plan and this Agreement, the Corporation shall, as soon thereafter as
practicable, deliver



--------------------------------------------------------------------------------

to the Participant a certificate or certificates (or, in the case of
uncertificated shares, other written notice of ownership in accordance with
Applicable Laws) for the Shares purchased. Payment of the Option Price may be
made in the form of cash or cash equivalent; provided that, except where
prohibited by the Administrator and/or Applicable Laws (and subject to any terms
and conditions that may be established by the Administrator), payment may also
be made (i) by delivery (by either actual delivery or attestation) of shares of
Common Stock owned by the Participant; (ii) by shares of Common Stock withheld
upon exercise but only if and to the extent that payment by such method does not
result in variable accounting or other accounting consequences deemed
unacceptable to the Corporation; (iii) by delivery of written notice of exercise
to the Corporation and delivery to a broker of written notice of exercise and
irrevocable instructions to promptly deliver to the Corporation the amount of
sale or loan proceeds to pay the Option Price; (iv) by such other payment
methods as may be approved by the Administrator and which are acceptable under
Applicable Laws; or (v) by any combination of the foregoing methods. Shares
tendered or withheld in payment on the exercise of the Option shall be valued at
their Fair Market Value on the date of exercise, as determined in accordance
with the provisions of the Plan.

4. No Right of Employment or Service. Neither the Plan, this Agreement, the
grant of the Option, nor any other action related to the Plan shall confer upon
the Participant any right to continue in the employment or service of the
Corporation or an Affiliate or interfere with the right of the Corporation or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise provided in the Plan or this Agreement, all rights of the
Participant with respect to the Option shall terminate upon termination of the
Participant’s employment or service.

5. Termination of Employment. The Option shall not be exercised unless the
Participant is, at the time of exercise, an Employee or in service as described
in the Plan and has been an Employee or in service to the Corporation
continuously since the date the Option was granted, subject to the following:

(a) The employment or service relationship of the Participant shall be treated
as continuing intact for any period that the Participant is on military or sick
leave or other bona fide leave of absence, provided that the period of such
leave does not exceed three months, or, if longer, as long as the Participant’s
right to reemployment or service is guaranteed either by statute or by contract.
The employment or service relationship of the Participant shall also be treated
as continuing intact while the Participant is not in active service because of
Disability. The Administrator shall determine whether the Participant is
disabled under the Plan and, if applicable, the Participant’s Termination Date.

(b) If the employment or service of the Participant is terminated because of
Disability or death, the Option may be exercised only to the extent vested and
exercisable on the Participant’s Termination Date. The Option must be exercised,
if at all, prior to the first to occur of the following, whichever shall be
applicable: (X) the close of the one-year period following the Termination Date;
or (Y) the close of the Option Period. In the event of the Participant’s death,
the Option shall be exercisable by such person or persons as shall have acquired
the right to exercise the Option by will or by the laws of intestate succession.

(c) If the employment or service of the Participant is terminated for Cause, the
Option shall lapse and no longer be exercisable as of his or her Termination
Date, as determined by the Administrator. For purposes of the Agreement, “Cause”
shall mean the Participant’s termination of employment or service resulting from
the Participant’s (i) termination for “cause” as defined under the Participant’s
employment, consulting or other agreement, if any, with the Corporation or an
Affiliate or (ii) if the Participant has not entered into any such employment,
consulting or other agreement (or if any such agreement does not define a
“cause” termination), then the Participant’s termination shall be for “Cause” if
termination results due to the Participant’s (A) personal dishonesty, (B) gross
incompetence, (C) willful misconduct, (D) breach of a fiduciary duty involving
personal profit, (E) intentional failure to perform stated duties, (F)

 

2



--------------------------------------------------------------------------------

willful violation of any law, rule, regulation (other than minor traffic
violations or similar offenses), written Corporation policy or final
cease-and-desist order, (G) conviction of a felony or a misdemeanor involving
moral turpitude, (H) unethical business practices in connection with the
Corporation’s business, (I) misappropriation of the Corporation’s assets, or
(J) engaging in any conduct that could be materially damaging to the Corporation
without a reasonable good faith belief that such conduct was in the best
interest of the Corporation. The determination of “Cause” shall be made by the
Administrator and its determination shall be final and conclusive. Without in
any way limiting the effect of the foregoing, for purposes of the Plan and this
Agreement, the Participant’s employment or service shall be deemed to have
terminated for Cause if, after the Participant’s employment or service has
terminated, facts and circumstances are discovered that would have justified, in
the opinion of the Administrator, a termination for Cause.

(d) If the employment or service of the Participant is terminated for any reason
other than Disability, death or for Cause (which are addressed in (b) and
(c) above), to the extent the Option is not then vested and exercisable, the
Option will lapse. To the extent the Option is vested and exercisable, the
Option must be exercised, if at all, prior to the first to occur of the
following, whichever shall be applicable: (X) the close of the period of three
months next succeeding the Termination Date; or (Y) the close of the Option
Period. If the Participant dies following such termination of employment or
service and prior to the earlier of the dates specified in (X) or (Y) of this
subparagraph (d), the Participant shall be treated as having died while employed
under subparagraph (b) above (treating for this purpose the Participant’s date
of termination of employment or service as the Termination Date). In the event
of the Participant’s death, the Option shall be exercisable by such person or
persons as shall have acquired the right to exercise the Option by will or by
the laws of intestate succession.

(e) Notwithstanding the above provisions of Section 5, unless the Administrator
determines otherwise, if the Participant terminates employment with the
Corporation (for any reason other than death or for Cause) but enters into a
written agreement to provide services to the Corporation or an Affiliate as an
Independent Contractor, he shall continue to be treated as an Employee of or in
service to the Corporation and his Termination Date shall not be treated as
occurring until the later of the date he is no longer an Employee of the
Corporation or an Affiliate or the date he is no longer in service as an
Independent Contractor (as determined by the Administrator in its discretion).

6. Effect of Change of Control.

(a) In the event of a Change of Control (as defined in the Plan), the Option, if
outstanding as of the date of such Change of Control, shall become fully
exercisable, whether or not then otherwise exercisable. In such event, the
Administrator may (i) determine that the Option must be exercised, if at all,
within a fixed time period (as determined by the Administrator) following or
prior to such Change of Control, and/or (ii) determine that the Option shall
terminate after such time period, and/or (iii) make other similar determinations
regarding the Participant’s rights with respect to the Option.

(b) Notwithstanding the foregoing, in the event that a Change of Control event
occurs, the Administrator may, in its sole and absolute discretion, determine
that the Option shall not vest or become exercisable on an accelerated basis, if
the Corporation or the surviving or acquiring corporation, as the case may be,
shall have taken such action, including but not limited to the assumption of
Awards granted under the Plan or the grant of substitute awards (in either case,
with substantially similar terms or equivalent economic benefits as Awards
granted under the Plan), as the Administrator determines to be equitable or
appropriate to protect the rights and interests of Participants under the Plan.
For the purposes herein, if the Committee is acting as the Administrator
authorized to make the determinations provided for in this Section 6(b), the
Committee shall be appointed by the Board of Directors, two-thirds of the
members of which shall have been Directors of the Corporation prior to the
Change of Control event.

 

3



--------------------------------------------------------------------------------

(c) The Administrator shall have full and final authority, in its discretion, to
determine whether a Change of Control of the Corporation has occurred, the date
of the occurrence of such Change of Control and any incidental matters relating
thereto.

7. Nontransferability of Option. The Option shall not be transferable (including
by sale, assignment, pledge or hypothecation) other than by will or the laws or
intestate succession, except as may be permitted by the Administrator in a
manner consistent with the registration provisions of the Securities Act. The
Option shall be exercisable during the Participant’s lifetime only by him or her
or by his or her guardian or legal representative or a permitted transferee as
provided in this Section 7. The designation of a beneficiary in accordance with
the Plan does not constitute a transfer.

8. Superseding Agreement. This Agreement supersedes any statements,
representations or agreements of the Corporation with respect to the grant of
the Option, any other equity-based awards or any related rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations or agreements. This Agreement does not supersede or amend any
confidentiality agreement, non-solicitation agreement, non-competition
agreement, employment agreement or any other similar agreement between the
Participant and the Corporation, including, but not limited to, any restrictive
covenants contained in such agreements.

9. Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state,
and in accordance with applicable federal laws of the United States.

10. Amendment and Termination; Waiver. Subject to the terms of the Plan and this
Section 10, this Agreement may be amended, altered, suspended and/or terminated
only by the written agreement of the parties hereto. Notwithstanding the
foregoing, the Administrator shall have unilateral authority to amend the Plan
and this Agreement (without Participant consent) to the extent necessary to
comply with Applicable Laws or changes to Applicable Laws (including but not
limited to Code Section 409A and federal securities laws). The waiver by the
Corporation of a breach of any provision of the Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant.

11. No Rights as Shareholder. The Participant and his or her legal
representatives, legatees or distributees shall not be deemed to be the holder
of any Shares subject to the Option and shall not have any rights of a
shareholder unless and until certificates for such Shares have been issued and
delivered to him or her or them (or, in the case of uncertificated shares, other
written notice of ownership in accordance with Applicable Laws shall have been
provided).

12. Withholding; Tax Matters.

(a) The Participant acknowledges that the Corporation shall require the
Participant to pay the Corporation in cash the amount of any local, state,
federal, foreign or other tax or other amount required by any governmental
authority to be withheld and paid over by the Corporation to such authority for
the account of the Participant, and the Participant agrees, as a condition to
the grant of the Option and delivery of the Shares or any other benefit, to
satisfy such obligations. Notwithstanding the foregoing, the Administrator may
establish procedures to permit the Participant to satisfy such obligations in
whole or in part, and any other local, state, federal, foreign or other income
tax obligations relating to the Option, by electing (the “election”) to have the
Corporation withhold shares of Common Stock from the Shares to which the
Participant is entitled. The number of Shares to be withheld shall have a Fair
Market Value as of the date that

 

4



--------------------------------------------------------------------------------

the amount of tax to be withheld is determined as nearly equal as possible to
(but not exceeding) the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.

(b) The Participant acknowledges that the Corporation has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) related to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Corporation or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant of the Option and/or the acquisition or disposition
of the Shares subject to the Option and that the Participant has been advised
that he or she should consult with his or her own attorney, accountant, and/or
tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Corporation has
no responsibility to take or refrain from taking any actions in order to achieve
a certain tax result for the Participant.

13. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement is
final and binding.

14. Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notices shall be directed, if to the
Participant, at the Participant’s address indicated on Schedule A (or such other
address as may be designated by the Participant in a manner acceptable to the
Administrator), or, if to the Corporation, at the Corporation’s principal
office, attention Chief Financial Officer.

15. Severability. If any provision of the Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

16. Restrictions on Option and Shares. The Corporation may impose such
restrictions on the Option, the Shares and/or any other benefits underlying the
Option as it may deem advisable, including without limitation restrictions under
the federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws applicable to
securities. Notwithstanding any other provision in the Plan or the Agreement to
the contrary, the Corporation shall not be obligated to issue, deliver or
transfer shares of Common Stock, make any other distribution of benefits, or
take any other action, unless such delivery, distribution or action is in
compliance with all Applicable Laws (including but not limited to the
requirements of the Securities Act). The Corporation will be under no obligation
to register shares of Common Stock or other securities with the Securities and
Exchange Commission or to effect compliance with the exemption, registration,
qualification or listing requirements of any state or foreign securities laws,
stock exchange or similar organization, and the Corporation will have no
liability for any inability or failure to do so. The Corporation may cause a
restrictive legend or legends to be placed on any certificate for Shares issued
pursuant to the exercise of the Option in such form as may be prescribed from
time to time by Applicable Laws or as may be advised by legal counsel. Further,
the Administrator may suspend the right to exercise the Option or dispose of
shares of Common Stock at any time when the Administrator determines that
allowing issuance of Common Stock (or distribution of other benefits) would
violate any federal or state securities laws, and the Administrator may provide
in its discretion that any time periods to exercise the Option are tolled during
a period of suspension.

 

5



--------------------------------------------------------------------------------

17. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

18. Effect of Changes in Duties or Status. Notwithstanding the other provisions
of the Plan or this Agreement, the Administrator has discretion to determine, at
the time of grant of the Option or at any time thereafter, the effect, if any,
on the Option (including but not limited to the vesting and/or exercisability of
the Option) if the Participant’s duties and/or responsibilities change or the
Participant’s status as an Employee changes, including but not limited to a
change from full-time to part-time, or vice versa, or if other similar changes
in the nature or scope of the Participant’s employment or service occur. In
addition, unless otherwise determined by the Administrator in its discretion,
for purposes of the Plan, a Participant shall be considered to have terminated
employment or service and to have ceased to be an Employee or Independent
Contractor, as the case may be, if his employer (or the party for whom the
Participant is providing services, in the case of an Independent Contractor) was
an Affiliate at the time of grant and such employer or other party ceases to be
an Affiliate, even if he continues to be employed by or provide services to such
employer or party.

19. Rules of Construction. Headings are given to the Sections of this Agreement
solely as a convenience to facilitate reference. The reference to any statute,
regulation or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law unless the Administrator
determines otherwise.

20. Successors and Assigns. The Agreement shall be binding upon the Corporation
and its successors and assigns, and the Participant, and his or her executors,
administrators and permitted transferees and beneficiaries.

21. Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement (and taking into account any Code Section 409A considerations), the
Corporation may at any time reduce the amount of any distribution or benefit
otherwise payable to or on behalf of the Participant by the amount of any
obligation of the Participant to the Corporation or an Affiliate that is or
becomes due and payable (including, but in no way limited to, any obligation
that may arise under Section 304 of the Sarbanes-Oxley Act of 2002).

22. Forfeiture of Shares and/or Gain from Shares.

(a) Notwithstanding any other provision of this Agreement, if, at any time
during the Participant’s employment with or service to the Corporation or an
Affiliate or during the 12-month period following termination of employment or
service for any reason (regardless of whether such termination was by the
Corporation or the Participant, and whether voluntary or involuntary), the
Participant engages in a Prohibited Activity (as defined herein), then (A) the
Option shall immediately be terminated and forfeited in its entirety, (B) any
Shares shall immediately be forfeited and returned to the Corporation (without
the payment by the Corporation of any consideration for such Shares), and the
Participant shall cease to have any rights related thereto and shall cease to be
recognized as the legal owner of such Shares, and (C) any Gain (as defined
herein) realized by the Participant with respect to any Shares shall immediately
be paid by the Participant to the Corporation.

(b) For purposes of this Agreement, a “Prohibited Activity” shall mean (i) the
Participant’s solicitation or assisting any other person in so soliciting,
directly or indirectly, of any

 

6



--------------------------------------------------------------------------------

customers, suppliers, vendors or other service providers to or of the
Corporation or any Affiliate within the United States that the Participant
learned confidential information about or had contact with through his
employment or service with the Corporation or an Affiliate for the purpose of
inducing that customer, supplier, vendor or other service provider to terminate
or alter his or its relationship with the Corporation or an Affiliate; (ii) the
Participant’s inducement, directly or indirectly, of any employees or service
providers to terminate their employment with or service to the Corporation or an
Affiliate for the purpose of performing services for, assisting, advising or
otherwise supporting any business which is competitive with the business of the
Corporation or an Affiliate; (iii) the Participant’s violation of any
noncompetition, nonsolicitation or confidentiality restrictions or other
restrictive covenants applicable to the Participant; (iv) the Participant’s
violation of any of the Corporation’s policies, including, without limitation,
the Corporation’s insider trading policies; (v) the Participant’s violation of
any material (as determined by the Administrator) federal, state or other law,
rule or regulation; (vi) the Participant’s disclosure or other misuse of any
confidential information or material concerning the Corporation or an Affiliate
(except as otherwise required by law or as agreed to by the parties herein);
(vii) the Participant’s dishonesty in a manner that negatively impacts the
Corporation in any way; (viii) the Participant’s refusal to perform his duties
for the Corporation or an Affiliate; (ix) the Participant’s engaging in
fraudulent conduct; or (x) the Participant’s engaging in any conduct that is or
could be materially damaging to the Corporation or its Affiliates without a
reasonable good faith belief that such conduct was in the best interest of the
Corporation or any of its Affiliates. The Administrator shall have sole and
absolute discretion to determine if a Prohibited Activity has occurred.

(c) For purposes of this Agreement, “Gain” shall mean, unless the Administrator
determines otherwise, an amount equal to (i) the greater of (A) the Fair Market
Value per Share of the Shares (or portion thereof) at the time of exercise or
(B) the disposition price per Share of any Shares sold or disposed at the time
of disposition, multiplied by (ii) the number of Shares sold or disposed of,
minus (iii) the Option Price paid for the Shares (or portion thereof).

(d) Notwithstanding the provisions of Section 22(a) herein, the waiver by the
Corporation in any one or more instances of any rights afforded to the
Corporation pursuant to the terms of Section 22(a) herein shall not be deemed to
constitute a further or continuing waiver of any rights the Corporation may have
pursuant to the terms of this Agreement or the Plan (including, but not limited,
to the rights afforded the Corporation in Section 21 herein).

(e) The Corporation and the Participant hereby expressly agree that,
notwithstanding the other provisions of this Section 22, if the Participant has
entered into an employment agreement, consulting agreement or other agreement
containing noncompetition, nonsolicitation, confidentiality or similar
covenants, then the provisions contained in such agreement(s) with respect to
the scope (e.g., duration, territory, or prohibited activity) of such
restrictive covenants shall control (and thus prevail over Section 22(b)(i),
Section 22(b)(ii) and Section 22(b)(iii) herein), unless the Administrator
should determine otherwise. In any event, the Corporation shall retain the
forfeiture and recoupment rights provided in Section 22(a) in the event of a
violation of such restrictive covenants unless, and then only to the extent
prohibited by, or restricted under, Applicable Laws.

(f) By accepting this Agreement, and without limiting the effect of Section 21
herein, the Participant consents to a deduction (to the extent permitted by
Applicable Law) from any amounts the Corporation or an Affiliate may owe the
Participant from time to time (including amounts owed to the Participant as
wages or other compensation, fringe benefits, or vacation pay, as well as any
other amounts owed to the Participant by the Corporation or an Affiliate), to
the extent of the amounts the Participant owes the Corporation pursuant to this
Agreement, including but not limited to this Section 22. Whether or not the
Corporation elects to make any set-off in

 

7



--------------------------------------------------------------------------------

whole or in part, if the Corporation does not recover by means of set-off the
full amount owed by the Participant pursuant to this Agreement, the Participant
agrees to immediately pay the unpaid balance to the Corporation. Further, by
executing and returning this Agreement to the Corporation, the Participant
acknowledges and agrees that (i) he has read the Plan and this Agreement in its
entirety; (ii) he has had the opportunity to consult with legal counsel prior to
execution of this Agreement; (iii) this Agreement is valid and binding upon, and
enforceable against, the Participant in accordance with its terms, including,
but not limited to, the restrictions contained in this Section 22; and (iv) the
consideration for this Agreement is valuable and sufficient consideration.

[Signatures of the Corporation and the Participant follow on Schedule A/Grant
Notice.]

 

8



--------------------------------------------------------------------------------

CHARLES & COLVARD, LTD.

2008 STOCK INCENTIVE PLAN

Employee Nonqualified Stock Option Agreement

Schedule A/Grant Notice

1. Pursuant to the terms and conditions of the Corporation’s 2008 Stock
Incentive Plan (the “Plan”), you (the “Participant”) have been granted an option
(the “Option”) to purchase              shares (the “Shares”) of our Common
Stock as outlined below.

 

Name of Participant:

  

 

Address:

  

 

  

 

  

 

Grant Date:

                                            , 20        

Number of Shares Subject to Option:

  

 

Option Price:

   $   

 

Type of Option:

   Nonqualified Stock Option

Expiration Date (Last day of Option Period):

                                            , 20        

Vesting Schedule/Conditions:

  

 

  

 

  

 

2. By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Notice and the Option Agreement (the “Agreement”) dated
                         , 200    , between the Participant and Charles &
Colvard, Ltd. (the “Corporation”) which is attached to this Grant Notice. I
understand that the Grant Notice and other provisions of Schedule A herein are
incorporated by reference into the Agreement and constitute a part of the
Agreement. By my signature below, I further agree to be bound by the terms of
the Plan and the Agreement, including but not limited to the terms of this Grant
Notice and the other provisions of Schedule A contained herein. The Corporation
reserves the right to treat the Option and the Agreement as cancelled, void and
of no effect if the Participant fails to return a signed copy of the Grant
Notice within 30 days of grant date stated above.

 

Signature:  

 

    Date:  

 

  Participant      

 

Agreed to by: CHARLES & COLVARD, LTD. By:  

 

  Robert S. Thomas   Chairman & CEO

 

Attest:

 

James R. Braun Secretary

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form. Please retain a copy of the
Agreement, including a signed copy of this Grant Notice, for your files.

 

Schedule A-1